Order and judgment (one paper), Supreme Court, New York County (Manuel J. Mendez, J.), entered July 3, 2012, which granted the petition to vacate the determination to terminate petitioner’s employment with respondent Department of Education as a tenured school teacher, denied respondent’s cross motion to dismiss the petition and remanded the matter for a determination of a lesser penalty, unanimously reversed, on the law, without costs, the petition denied and the cross motion granted.
*447The hearing officer upheld many of the charges and specifications lodged against petitioner, which findings are not challenged on appeal. Such charges alleged professional misconduct, neglect of duty, failure to follow procedures and carry out duties, and incompetent and inefficient service during two school years. Furthermore, the evidence showed that notwithstanding petitioner’s prior unblemished record of service, she continued to blame others and refused to accept responsibility for her failure to effectively manage her classroom and deliver effective instruction. In particular, petitioner exhibited an unwillingness to employ the “workshop method” in her classroom, or implement any of the school administration’s suggestions for improvement (see Matter of Benjamin v New York City Bd./Dept. of Educ., 105 AD3d 677 [1st Dept 2013]).
Accordingly, under the circumstances presented, the penalty of termination does not shock one’s sense of fairness (see id.).
Concur—Gonzalez, EJ., Mazzarelli, Sweeny, Manzanet-Daniels and Clark, JJ.